17 N.Y.3d 897 (2011)
957 N.E.2d 1150
933 N.Y.S.2d 646
2011 NY Slip Op 87799
In the Matter of ANTHONY WW. and Others, Alleged to be the Children of a Mentally Ill Parent. ST. LAWRENCE COUNTY DEPARTMENT OF SOCIAL SERVICES, Appellant;
MICHAEL WW., Respondent.
In the Matter of ANTHONY WW. and Others, Alleged to be the Children of a Mentally Ill Parent. ST. LAWRENCE COUNTY DEPARTMENT OF SOCIAL SERVICES, Appellant;
KAREN WW., Respondent.
Motion No: 2011-928.
Court of Appeals of New York.
Submitted August 15, 2011.
Decided October 25, 2011.
Motions for leave to appeal denied. Motions for a stay dismissed as academic.